        Case 1:20-cr-00213-DCN Document 40 Filed 05/18/21 Page 1 of 4




Katryna Spearman
LOWTHER | WALKER
101 Marietta Street NW, Suite 3325
Atlanta, GA 30303
Telephone: 404-496-4052
Fax: 866-819-7859

Attorney for Defendant
ASHLEY LAUREN CATES

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO
                          (HONORABLE DAVID C. NYE)

UNITED STATES OF AMERICA,            )       1:20-cr-00213-DCN
                                     )
             Plaintiff,              )
                                     )
vs.                                  )       NOTICE OF APPEARANCE
                                     )
ASHLEY LAUREN CATES,                 )
                                     )
             Defendant.              )
                                     )


                             ENTRY OF APPEARANCE

      KATRYNA LYN SPEARMAN, Esq., respectfully notifies this Court of her

appearance as an attorney of record for ASHLEY LAUREN CATES, defendant in the

above-styled case.

      Date: May 18, 2021

      [SIGNATURE ON THE FOLLOWING PAGE]




                                         1
Case 1:20-cr-00213-DCN Document 40 Filed 05/18/21 Page 2 of 4




                           Respectfully submitted,

                           s/ Katryna Lyn Spearman, Esq.
                           Katryna Lyn Spearman, Esq.
                           Ga. Bar # 616038
                           Admitted pro hac vice
                           Lowther | Walker LLC
                           101 Marietta St., NW, Ste. 3325
                           Atlanta, GA 30303
                           O 404.496.4052+3 | F 866.380.1782
                           kspearman@lowtherwalker.com
                           http://www.lowtherwalker.com

                           Attorney for Ashley Lauren Cates




                             2
         Case 1:20-cr-00213-DCN Document 40 Filed 05/18/21 Page 3 of 4




Katryna Spearman
LOWTHER | WALKER
101 Marietta Street NW, Suite 3325
Atlanta, GA 30303
Telephone: 404-496-4052
Fax: 866-819-7859

Attorney for Defendant
ASHLEY LAUREN CATES

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO
                           (HONORABLE DAVID C. NYE)

UNITED STATES OF AMERICA,                  )       1:20-cr-00213-DCN
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )       NOTICE OF APPEARANCE
                                           )
ASHLEY LAUREN CATES,                       )
                                           )
              Defendant.                   )
                                           )


                               CERTIFICATE OF SERVICE

       I certify that on May 18, 2021, I electronically filed the foregoing ENTRY OF

APPEARANCE with the Clerk of the United States District Court for the District of

Idaho by way of the CM/ECF system, which automatically will serve this document on

the attorneys of record for the parties in this case by electronic mail.

       Date: May 18, 2021

       [SIGNATURE ON THE FOLLOWING PAGE]




                                               3
Case 1:20-cr-00213-DCN Document 40 Filed 05/18/21 Page 4 of 4




                           Respectfully submitted,

                           s/ Katryna Lyn Spearman, Esq.
                           Katryna Lyn Spearman, Esq.
                           Ga. Bar # 616038
                           Admitted pro hac vice
                           Lowther | Walker LLC
                           101 Marietta St., NW, Ste. 3325
                           Atlanta, GA 30303
                           O 404.496.4052+3 | F 866.380.1782
                           kspearman@lowtherwalker.com
                           http://www.lowtherwalker.com

                           Attorney for Ashley Lauren Cates




                             4
